 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9
       GARY GRANGER, et al.                                Case No. 1:15-cv-01314-EPG
10
                              Plaintiffs,                  ORDER GRANTING CONTINUANCE
11
       v.                                                  (ECF No. 72)
12

13     BANK OF AMERICA, N.A.,

14                            Defendant.

15

16          On December 7, 2018, the parties filed a stipulation to continue the hearing on Defendant’s

17    motion for summary judgment (ECF No. 72). The parties state in the stipulation that they have

18    agreed to settle the case and are in the process of formalizing the settlement agreement. The

19    Court finds good cause for granting the requested continuance.

20          IT IS ORDERED that the hearing on Defendant’s motion for summary judgment set for

21    December 14, 2018, is vacated and reset to January 25, 2019, at 10:30 a.m., in Courtroom 10,

22    before Magistrate Judge Erica P. Grosjean. This reset hearing will be automatically vacated upon

23     the filing by the parties of the appropriate dispositional documents.
     IT IS SO ORDERED.
24

25      Dated:     December 10, 2018                           /s/
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
